PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,677,271 
Issue Date: June 9, 2020
Application No. 15/830,690
Filing Date: December 4, 2017
Attorney Docket No. 15720.0503USU1
For: HYDRAULIC CYLINDER

:
:
:	DECISION ON PETITION
:	
:
:


 



This is a decision on the petition under 37 CFR 1.55(f), filed November 3, 2021, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with the all of the above requirements. Accordingly, the petition is GRANTED.

The Office acknowledges receipt of the certified copy of Indian Application No. 201611041569 received on November 9, 2021. 

Any questions concerning this decision may be directed to undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions